Citation Nr: 1613875	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether vacatur is warranted for a November 7, 2014 Board of Veterans' Appeals decision.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.
 
4.  Entitlement to a higher initial rating for sinusitis, currently evaluated as 10 percent disabling.
 
5.  Entitlement to an initial compensable rating for tinea pedis.
 
6.  Whether a substantive appeal was timely filed on the original claim for service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by VA regional offices (ROs).

In November 2014 the Board issued a decision dismissing all of the Veteran's claims on appeal.  As explained below the Board is vacating the November 2014 decision and the Veteran's claims remain on appeal.  

All issues other than the vacate issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 7, 2014 the Board issued a decision dismissing all of the Veteran's appeals on the basis of an October 2014 letter from the Veteran which appeared to indicate that he wished to withdraw the appeals. 

2.  The Veteran promptly responded after receiving the November 7, 2014 Board decision, stating that the purpose of his letter had been to reschedule his upcoming Board hearing and not to withdraw his appeals.    


CONCLUSION OF LAW

The criteria for vacating the November 7, 2014 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

The Board issued a decision on November 7, 2014 dismissing all the Veteran's appeals.  As explained below, the Board now finds that there has been a denial of due process and that the November 7, 2014 Board decision should be vacated.  

Although the Veteran submitted a statement in October 2014 that superficially appears to indicate that he wished to withdraw his appeal, the Board finds that such was not the intent of the Veteran.  The Veteran himself wrote the statement and in that statement the Veteran discussed his upcoming Board hearing.  Although the Veteran's representative then issued a statement also indicating that the Veteran wished to withdraw his appeals, the Board finds the October 2014 statement actually written by the Veteran, and his subsequent explanatory statements to be more probative of the Veteran's intentions.  In December 2014, soon after issuance of the November 2014 Board decision, the Veteran promptly responded, asserting that the appeal was withdrawn in error.  The Veteran stated that the intention of his (October 2014) statement had not been to withdraw his appeals.  He asserted that the intention of his statement to VA had been to reschedule his upcoming Board hearing because he had a medical treatment scheduled that day.  The Veteran submitted copies of VA treatment records verifying that he underwent a VA procedure on the date that he had been scheduled for his Board hearing.  Given the Veteran's prompt response to the November 2014 Board decision, the evidence of a VA medical procedure on the date of his scheduled hearing, and the Veteran's convincing explanation, the Board finds that the Veteran did not intend to withdraw his appeals, and that the Board's November 7, 2014 decision should be vacated.    


ORDER

The Board's November 7, 2014 decision is vacated.


REMAND

The Veteran was scheduled for a videoconference hearing before a Veteran's Law Judge on October 15, 2014.  A letter was received by VA two weeks prior to that date from the Veteran that the Board interpreted as a request to withdraw his appeals.  As explained above, the Veteran maintains that his intention was to request that his hearing be rescheduled due to his having VA medical treatment scheduled for that day.  The Veteran has submitted evidence supporting his position and he continues to request that he be provided a videoconference hearing.  Accordingly, the Veteran's claim must be remanded to provide him the requested Board videoconference hearing.  38 C.F.R. § 20.702 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


